Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/20/22. Claims 1-4, 6-20 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
Regarding claims 1, 8 and 20, the cited art do not disclose: wherein the gate insulating layer comprises a first sub-gate insulating layer, a second sub-gate insulating layer and a third sub-gate insulating layer which are sequentially stacked, the first sub-gate insulating layer is deposited at a first speed, the second sub-gate insulating layer is deposited at a second speed, the third sub-gate insulating layer is deposited at a third speed, and values of the first speed, the second speed and the third speed are sequentially reduced, as similarly recited in the three independent claims. Claims 2-7 and 9-19 depend from claims 1 and 8 respectively and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Ohta (20210296505) discloses (A) of forming the gate electrode, the gate insulating layer, and the semiconductor layer on the substrate; step (B) of forming, on the semiconductor layer, an amorphous silicon film that includes the lower contact region, the concentration-modulated region and the upper contact region by a CVD technique using an impurity-containing gas containing the n type impurity and a material gas, comprising, while changing a ratio of the impurity-containing gas to the material gas, controlling a concentration of the n type impurity along the depth direction to consecutively form the amorphous silicon film; step (C) of forming an electrically conductive film on the amorphous silicon film; and step (D) of patterning the electrically conductive film and the amorphous silicon film to form the source electrode and the drain electrode from the electrically conductive film, and to form the first contact layer and the second contact layer from the amorphous silicon film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813